Citation Nr: 0942686	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  99-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 80 
percent for complete avulsion of the left brachial plexus 
with paralytic anesthesia of the left upper extremity with 
phantom limb pain (minor).

2.  Entitlement to a disability rating in excess of 20 
percent for Horner's syndrome with impaired accommodation.

3.  Entitlement to a disability rating in excess of 10 
percent for paralysis of the left hemidiaphragm.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to November 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the Denver, 
Colorado Department of Veterans' Affairs (VA) Regional Office 
(RO).

In an August 2000 decision, the Board denied the Veteran's 
claims.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  An 
order by the Court, dated January 2001, granted a Joint 
Motion for Remand, also dated January 2001, and vacated the 
prior Board of Veterans' Appeals decision.  In an October 
2001 decision, the Board again denied the Veteran's claims.  
The Veteran appealed this decision to the Court and, in 
December 2002, the Court vacated the Board's decision and 
remanded the case back to the Board for further proceedings.  
The claim was then appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), which 
remanded the claim back to the Court in April 2004.  By a 
June 2004 decision, the Court again vacated the Board's 
October 2001 decision and remanded the case back to the Board 
for readjudication of the issue.  The claim was then appealed 
to the Federal Circuit, which, in March 2008, summarily 
affirmed the Court's previous judgment.  The Board remanded 
the case for further development in April 2009.

The January 2001 Joint Motion for Remand requested that, if 
review of the record established that the appellant was 
entitled to any other VA benefit, such as entitlement to 
total disability rating based on individual unemployability 
(TDIU rating), under 38 C.F.R. § 4.16, the VA should consider 
that as well.  The Board opined in the October 2001 decision 
that a TDIU claim was not specifically raised in connection 
with the Veteran's claims for increased-schedular ratings, or 
reasonably raised by the evidence of record.  In this 
context, the requirement in 38 C.F.R. § 3.155(a), for an 
informal TDIU claim, is met when the veteran submits evidence 
of a medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability.  Roberson 
v. Prinicpi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Moreover, 
an increased rating claim includes a reasonably raised claim 
for TDIU when a veteran's schedular rating meets the minimum 
criteria of 38 C.F.R. § 4.16(a), and there is evidence of 
current service-connected unemployability.  Norris v. West, 
12 Vet. App. 413, 421 (1999).  Of significance, the Board 
notes that that the Veteran, by and through his (former) 
attorney, crossed-out the language in the January 1999 VA 
Form 9 that pertained to a TDIU claim.  Further, the record 
does not reflect any evidence indicating that the Veteran is 
currently unemployed or unemployable by reason of his 
service-connected disabilities.  Cf. Rice v. Shinseki, 22 
Vet. App. 447 (2009); Cf. also VAOPGCPREC 6-96, slip op. at 
15-16, 61 Fed. 66,749 (1996).  

In its March 2008 decision, the Federal Circuit affirmed the 
June 2004 Court decision which vacated in part, the October 
2001 Board decision and remanded the Veteran's claims to the 
Board to ensure the Veteran "is or was previously provided 
with the requisite notice" and to provide an adequate 
statement of reasons or bases as to that conclusions or to 
findings which would support a conclusions of lack of 
prejudice from improper notice pursuant to the duty to notify 
requirements under the Veterans' Claims Assistance Act of 
2000 (VCAA).  The Federal Circuit summarily affirmed the 
Court's judgment in light of their decisions in Simmons v. 
Nicholson, 487 F.3d 892 (Fed.Cir.2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed.Cir.2007).  In Sanders v. 
Nicholson, the Federal Circuit held that any 38 U.S.C. 
§ 5103(a) error should be presumed prejudicial and the 
Secretary [of the VA] has the burden of rebutting this 
presumption.  Sanders, 487 F.3d at 891.  Pursuant to this 
decision, in April 2009 the Board remanded the Veteran's 
claims for additional development, to include adequate 
notice.  

Under the doctrine of law of the case, the Board is bound by 
the findings contained in the Court Order.  See Chisem v. 
Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).  Hence, pursuant to 
the "law of the case" doctrine, the Court's decision in 
June 2004 and the subsequent March 2008 summary affirmance of 
the Federal Circuit required the Board to remand the case 
back to the RO in compliance with the June 2004 judgment.

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  Also of 
note, in the recent case, Vazquez-Flores v. Shinseki, the 
Federal Circuit determined that the VCAA requirement is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

Under the circumstances, Shinseki v. Sanders and Vazquez-
Flores v. Shinseki, are intervening changes in the applicable 
law and established a permissible exception to the "law of 
the case" doctrine.  The Supreme Court's decision in Shinseki 
v. Sanders clearly changed the terms of the Court's law in 
the June 2004 judgment and, by operation of law, has modified 
the Court's earlier order and judgment and the Federal 
Circuit's decision in Vazquez-Flores v. Shinseki determined 
that under the VCAA, generic notice to the Veteran of 
evidence needed to substantiate his claim was sufficient.  
See Leopoldo v. Brown, 9 Vet. App. 33, 34 (1996) (citations 
omitted).  Therefore, consistent with Shinseki v. Sanders and 
Vazquez-Flores v. Shinseki, a remand of the case for total 
compliance with the Court's June 2004 judgment is not 
necessary.  See Goble v. Brown, 9 Vet. App. 22, 23 (1996).); 
see also Shinseki v. Sanders, 129 S.Ct. 1696.  

Due to the exception to the "law of the case" doctrine 
noted above, the Board may continue to adjudicate the issues 
of entitlement to a disability rating in excess of 80 percent 
for complete avulsion of the left brachial plexus with 
paralytic anesthesia of the left upper extremity with phantom 
limb pain (minor), entitlement to a disability rating in 
excess of 20 percent for Horner's syndrome with impaired 
accommodation and entitlement to a disability rating in 
excess of 10 percent for paralysis of the left hemidiaphragm.

The Board has reviewed the entirety of the Veteran's claims, 
however, since neither the Court order nor either of the 
moving parties expressed dissatisfaction with the portion of 
the prior Board decisions dealing with schedular evaluations, 
that portion does not differ materially from the analysis 
rendered in the August 2000 and October 2001 decisions.

FINDINGS OF FACT

1.  The complete avulsion of the left brachial plexus with 
paralytic anesthesia of the left upper extremity with phantom 
limb pain is characterized by residual dysfunction and disuse 
of the left upper extremity (i.e., no movement of the 
fingers, at the elbow, or at the shoulder of the arm).  There 
is atrophy of the deltoid, some atrophy of the pectoralis, 
and striking atrophy of the upper and lower arm and hand with 
contractures of the left arm.  Phantom pain symptomatology 
occurs on an approximately once a month basis.

2.  Horner's syndrome with impaired accommodation is 
characterized by:  mild ptosis of the left eyelid; "okay" 
accommodation in both eyes; 20/20 corrected vision in the 
left and right eye; and normal facial sensation with no 
detectable difference in sweat on the two sides of the face.  
Pupillary reaction on ophthalmology examination was four and 
two millimeters, respectively.

3.  The left hemidiaphragm is characterized by normal 
clinical examination and pulmonary function tests with 
insignificant clinical evidence at present of acute or 
chronic impairment or residual thereof.  Paralysis of the 
left hemidiaphragm was not shown on the most recent 
compensation and pension examination.

4.  The evidence of record does not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, due solely the Veteran's service-
connected disabilities as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent 
for complete avulsion the left brachial plexus with paralytic 
anesthesia of the left upper extremity with phantom limb pain 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.124a, Diagnostic 
Code 8513 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for Horner's syndrome with impaired accommodation are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.20, 4.21, 4.84a, Diagnostic Codes 
6030 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for paralysis of the left hemidiaphragm are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 
3.321(b)(1), 4.1, 4.7, 4.124a, DC 8210 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In the present appeal, the Veteran was provided notice and 
development letters in June 1998, prior to the adjudication 
of his claims, and was provided notice of the VCAA in April 
2009, after the adjudication of his claims in the October 
1998 rating decision at issue.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
letter constituted harmless error in this case as the VCAA 
was not in effect until after the Veteran's claim was filed, 
thereby rendering any pre-adjudicatory notice errors to be 
non-prejudicial.  Moreover, the Veteran was provided pre-
adjudicatory notice and development letters prior to the 
enactment of the VCAA.  The VCAA letters indicated the types 
of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran 
and VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  In April 20, the Veteran also received 
additional notice pertaining to the downstream disability 
rating and effective date elements of his claims.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.  All of these factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claim.  
Therefore, the Board has determined that there is no 
prejudice to the Veteran in proceeding to consider his claims 
on the merits at this time.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  In a June 1998 statement, the 
Veteran reported that he had no recent treatment regarding 
his disability and in a February 2009 90-day letter response 
form, the Veteran reported that he did not have anything else 
to submit.  Based on this evidence, the Board is satisfied 
that the Veteran had actual knowledge of what was necessary 
to substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA 
examinations and statements from the Veteran.  The Veteran 
has not indicated that he has any further evidence to submit 
to VA, or which VA needs to obtain.  There is no indication 
that there exists any additional evidence that has a bearing 
on this case that has not been obtained.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Analysis

I.  Left Brachial Plexus with Paralytic Anesthesia

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).

The Veteran's current service-connected complete avulsion of 
the left brachial plexus with paralytic anesthesia of the 
left upper extremity with phantom limb pain (minor) is 
currently evaluated as 80 percent disabling under Diagnostic 
Code 8513.  See 38 C.F.R. § 4.124a (2009).  The Board notes 
that this is the maximum allowable benefit under this 
Diagnostic Code.

In accordance with section 4.124a, the schedule of ratings 
for neurological conditions and convulsive disorders provides 
that with the exceptions noted, disability is rated in 
proportion to the impairment of motor, sensory, or mental 
function.  Complete or partial loss of use of one or more 
extremities is especially considered. With the partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  In this regard, DC 8513 
provides that complete paralysis of all radicular groups of 
the non-dominant hand (minor) is to be rated as 80 percent 
disabling.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered 
dominant.  The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes.  See 38 C.F.R. § 4.69 
(2009).

In June and July 1998 VA examinations (general medical and 
neurology), the Veteran's complete avulsion of the left 
brachial plexus with paralytic anesthesia of the left upper 
extremity with phantom limb pain (minor) was characterized by 
residual dysfunction and disuse of the left upper extremity 
(i.e., no movement of the fingers, at the elbow, or at the 
shoulder of the arm).  The Veteran reported that there had 
been no changes in his condition since the last evaluation, 
with the except that he had been given contact lenses.  He 
also stated that he took Motrin for phantom pain in the upper 
extremity.  A physical examination revealed a 13 centimeter, 
well-healed, nontender scar over the left upper extremity 
clavicle.  It was noted that, due to the injury of the left 
upper extremity, the Veteran tucked the dysfunctional left 
arm into his pocket.  The general medical examiner noted that 
he would defer to the VA neurologist for evaluation of the 
left upper extremity.  

In the neurological examination, the Veteran reported that he 
has been employed as a computer technician performing 
computer telephone support for the past two and half years.  
Cold weather, being ill, lack of sleep, or an injury to the 
arm could bring about the episodes of phantom pain.  He 
reported missing a few days this past year primarily due to 
phantom pain, otherwise, there had been no excessive 
absenteeism.  The Veteran could shrug his shoulder, lifting 
the shoulder upward and backward.  The shrug was asymmetrical 
due to the difference in the weight of the left arm.  The 
left arm was completely flaccid.  There was atrophy of the 
deltoid, some atrophy of the pectoralis, and striking atrophy 
of the upper and lower arm and hand with contractures of the 
left arm.  The neurologist also noted that the phantom pain 
symptomatology occurred on an approximately once a month 
basis. 

While the Veteran could no longer water ski or cook, he 
played football, basketball, and the drums with certain 
modifications, such as using his body to catch the football.  
He was able to button his shirts one handed.  The Veteran 
could not tie his shoes, so he tucked in the shoelaces or 
uses Velcro shoes.  When faced with tasks that require two 
hands, he got assistance.  He drove an automatic car.  The 
Veteran did not cook.  He fixed things around the house with 
the assistance of his family.  He also reported that he 
occasionally injured his arm because he has no sensation in 
it and learned over the years to be careful and move in a way 
so as not to bump it.

A neurological examination revealed that the Veteran sensed 
only very deep pressure in the arms, such as an intense 
squeeze that was perceived in the shoulder region as a 
peculiar sensation.  Sensation to pin, vibration, light 
touch, position and temperature sensation were all impaired 
in the [left] arm.  The neurologist noted that the serratus 
anterior muscle of the [left] arm had been spared; there was 
no winging of the scapula.  Varying degrees of passive range 
of motion was accomplished with the [left] fingers, wrist, 
elbow, and shoulder.  The neurologist concluded that the 
lesion was in the upper trunk nerve root and diffusely 
affected all muscles and sensory modalities in the arm.  
Reflexes were absent in the left arm.

The Board notes that the Veteran is at the maximum allowable 
benefit under Diagnostic Code 8513. 

After a careful review of the evidence of record, the Board 
finds that the that as the Veteran's left arm is not 
separated at the joints or amputated above the insertion of 
the deltoid, a 90 percent rating evaluation is not warranted 
under Diagnostic Code 5120, relating to disarticulation of 
the arm.  See 38 C.F.R. § 4.71a, DC 5120 (2009).  

The Board has considered whether the application of 38 C.F.R. 
§§ 4.123 for peripheral neuritis or 4.124 for peripheral 
neuralgia would accord the Veteran a higher disability 
rating.  As in this case, the evaluation of the same 
disability or the same manifestations of a service-connected 
disability under different diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2009);  See also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  The Board notes that it is the intent 
of DC 8513, complete paralysis of all radicular groups, to 
account for peripheral neuralgia and peripheral neuritis 
(i.e., loss of reflexes, muscle atrophy, sensory 
disturbances, and pain).  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8613-8713 (2009).  

Accordingly, a review of the evidence in this case 
demonstrates that the 80 percent rate for complete avulsion 
of the left brachial plexus with paralytic anesthesia of the 
left upper extremity and phantom limb pain (minor) most 
appropriately compensates the Veteran for the present level 
of disability attributed to the complete paralysis of all 
radicular groups.  See 38 C.F.R. § 4.124a, DC 8513.  As 
reasoned previously, the Veteran is receiving the maximum 
schedular rate of 80 percent for complete avulsion of the 
left brachial plexus with paralytic anesthesia and phantom 
pain of the left upper extremity (minor) under Diagnostic 
Code 8513.  Thus, the Veteran's claim for a disability rating 
in excess of 80 percent for complete avulsion of the left 
brachial plexus with paralytic anesthesia of the left upper 
extremity with phantom limb pain (minor) is denied.

The Board also observes that the Veteran is in receipt of 
special monthly compensation for loss of use of the left hand 
based on the fact that no effective function of the hand 
remains.  See 38 U.S.C.A. § 1114(k) (West 2002 & Supp 2009); 
38 C.F.R. §§ 4.63, 3.350(a) (2009); See also 38 C.F.R. § 
4.40.

Lastly, notwithstanding the fact that the Veteran has a 
curvilinear scar in the left cervical-shoulder quadrant, a 
separate rating is not warranted for the "non disfiguring" 
well-healed 13 centimeter non-tender curvilinear scar as the 
scar is not shown to be productive of any additional 
disability.  See 38 C.F.R. § 4.25 (2009); see also 38 C.F.R. 
§ 4.118 (2001), (2008); Esteban, 6 Vet. App. at 262.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 80 percent at any time 
since the date of claim on February 25, 1998.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 80 percent 
disabling since that date, so his rating cannot be "staged" 
because the 80 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 80 
percent for complete avulsion of the left brachial plexus 
with paralytic anesthesia of the left upper extremity with 
phantom limb pain (minor) is not warranted at any time since 
the date of claim on February 25, 1998.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

II.  Horner's Syndrome with Impaired Accommodation

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified 
for grades of disabilities.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of the rating with 
impairment of function will, however, be expected in all 
instances.  See 38 C.F.R. § 4.21 (2009).  Therefore, when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  See 
38 C.F.R. §§ 4.20, 4.27; See also Lendenmann v. Principi, 3 
Vet. App. 345, 349-50 (1992).

The Veteran's current service-connected Horner's syndrome 
with impaired accommodation is rated by analogy under 38 
C.F.R. § 4.84a, DC 6030 (2009), which provides that a 20 
percent disability rating  is warranted for complete 
paralysis of accommodation.  The Board notes that is the 
maximum allowable schedular benefit under this Diagnostic 
Code.

The June and July 1998 VA examinations (general medical, 
neurology, and ophthalmology) reflect that the Veteran wore 
contacts and eyeglasses.  The general medical examination 
noted that his pupils were equal, round, and reactive to 
light and accommodation.  The neurologist found that the eyes 
had been dilated by ophthalmology and neither pupil was 
therefore reactive and their sizes were both seven or eight 
millimeters.  The neurologist noted that the Veteran had 
Horner's syndrome involving a mild drooping of the left 
eyelid and a small pupil on the left side.  The Veteran 
reported that his left pupil was "always usually" small and 
did not affect his vision.  Closure of the eyelid, puffing of 
the cheeks and smile were normal.  Facial sensation, 
including temperature sensation, was normal.  The neurologist 
reported that he could not detect any difference in sweat on 
the two sides of the face.

On ophthalmologic examination, the corrected vision was 20/20 
for the left and right eye.  The Veteran had normal disc, 
macula, and vessels on ophthalmoscopic examination.  The 
external examination of the eye reflects that the cornea, 
iris, lens, accommodation, contacts, lids, and conjunctiva 
were okay in both eyes except for the barely perceptible 
ptosis in the left eye as compared to the right eye.  The 
pupillary reactions were four and two millimeters 
respectively.  The final diagnosis was Horner's syndrome with 
okay accommodation.

The Board, again, notes that this is the maximum schedular 
evaluation available under DC 6030.  

The Board has also considered other applicable diagnostic 
criteria, including any applicable diagnostic codes related 
to disabilities of the eye.  During the pendency of this 
appeal, the VA's schedule for rating eye disabilities has 
recently been revised, but the revisions do not apply in this 
case since the Veteran's claim was received prior to December 
10, 2008.  As such, the potentially applicable diagnostic 
criteria for disabilities of the eye will be discussed under 
the rating criteria in effect prior to December 10, 2008.  
While DC 6019, unilateral ptosis, appears to be applicable in 
rating the Horner's syndrome, entitlement to a 30 percent 
disability rating under this Diagnostic Code is not 
warranted.  First, the Veteran's ptosis of the left eye is 
not characterized by a wholly obscured pupil.  The ptosis is 
described as mild and barely perceptible with corrected 
visual acuity of 20/20 in both eyes.  See 38 C.F.R. § 4.84a, 
DC 6074 (2008) (i.e., a 30 percent rate is warranted for 
vision in one eye of 5/200 and 20/40 in the other eye).  
Second, the unilateral ptosis is not characterized by severe 
scarring of the face, to include marked and unsightly 
deformity of eyelids, to warrant a 30 percent rating 
evaluation under Diagnostic Code 7800.  See 38 C.F.R. § 4.118 
(2008) (the criteria for skin disability ratings was revised 
effective October 2008 for claims filed on or after that 
time; any claims filed prior to this date are subject to the 
former rating criteria for skin disabilities).  Finally, 
there is no evidence of record that demonstrates complete 
paralysis of the seventh (facial) cranial nerve (i.e., loss 
of innervation to facial muscles) to warrant a 30 percent 
evaluation under Diagnostic Code 8207.  See 38 C.F.R. § 
4.124a.  As a matter of fact, cranial nerves II through XII 
were characterized as grossly intact on the general medical 
examination, and facial sensation and temperature were normal 
on the neurology examination.  Therefore, the Board concludes 
that the Horner's syndrome with impaired accommodation is 
most appropriately rated as 20 percent disabling under DC 
6030, which, as noted above, is the maximum rating under this 
Diagnostic Code.  See 38 C.F.R. §§ 4.7, 4.84a.  Thus, the 
Veteran's claim for a disability rating in excess of 20 
percent for Horner's syndrome with impaired accommodation is 
denied.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the date of claim on February 25, 1998.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 20 percent 
disabling since that date, so his rating cannot be "staged" 
because the 20 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for Horner's syndrome with impaired accommodation is 
not warranted at any time since the date of claim on February 
25, 1998.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.




III. Paralysis of the Left Hemidiaphragm

The Veteran's current service-connected paralysis of the left 
hemidiaphragm is rated in accordance with the diseases of the 
cranial nerves under 38 C.F.R. § 4.124a, DC 8210 (2009).  
According to DC 8210, which evaluates the tenth 
(pneumogastric, vagus) cranial nerve, the current 10 percent 
rating evaluation is warranted for incomplete paralysis that 
is moderate.  A 30 percent evaluation is warranted for 
incomplete paralysis of the vagus nerve that is severe.  
These evaluations are dependent upon the extent of sensory 
and motor loss to organs of voice, respiration, pharynx, 
stomach, and heart.

The June and July 1998 VA examinations (general medical and 
neurology) reflect no known injuries to include the soft 
tissue and ribs.  The Veteran is a non-smoker and denied 
shortness of breath.  The records did reflect diaphragmatic 
changes following the 1988 injury.  The Veteran reported that 
he had no shortness of breath and/or difficulty with 
activities, to include playing football and basketball.  A 
physical examination revealed his respiratory rate was 12 and 
his inspiration equaled respiration (sic).  The chest was 
clear to auscultation and percussion throughout.  There were 
no S3, S4, jugular venous distention, heaves, bruits, or 
murmurs.  Bowel sounds were noted in all four quadrants.  
There was no organomegaly or pain to palpation.  The 
diagnosis regarding the Veteran's lungs noted a normal 
clinical examination and pulmonary function tests with 
insignificant clinical evidence at present of acute or 
chronic impairment or residual thereof and the examiner also 
noted there was current evidence of left hemidiaphragm 
paralysis.  See July 1998 VA x-ray report; see also July 1998 
VA general medical examination.  A July 1998 x-ray report 
revealed hemidiaphragms were at a normal position.  The 
results from the July 1998 pulmonary function test reflect 
normal spirometry and no obstructive or restrictive 
component.

After a careful review of the evidence of record, the Board 
finds that a 30 percent evaluation is not warranted under 
Diagnostic Code 8210, as the evidence of record is not 
reflective of incomplete paralysis of the vagus nerve that is 
severe.  See 38 C.F.R. § 4.124a.  As a matter of fact, the 
objective medical evidence of record reflects that there are 
no current findings of left hemidiaphragm paralysis.  There 
is no indication that there is any sensory or motor loss to 
organs of voice, respiration, pharynx, stomach, or heart 
attributable to the paralysis of the left hemidiaphragm.  
Moreover, as there is no indication of a rupture of the 
diaphragm with herniation under 38 C.F.R. § 4.73, Diagnostic 
Code 5324, the application of Diagnostic Code 7346 for hiatal 
hernia is not warranted.  Simply put, the objective medical 
evidence of record does not demonstrate any findings of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health to warrant a higher rating for hiatal hernia.  See 38 
C.F.R. § 4.115 (2009).  Therefore, the Board determines that 
the paralysis of the left hemidiaphragm more nearly 
approximates the current 10 percent rating evaluation under 
DC 8210.  The Veteran's claim for a disability rating in 
excess of 10 percent for paralysis of the left hemidiaphragm  
is denied.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the date of claim on February 25, 1998.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 10 percent 
disabling since that date, so his rating cannot be "staged" 
because the 10 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for paralysis of the left hemidiaphragm is not 
warranted at any time since the date of claim on February 25, 
1998.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether any of the Veteran's service-connected disabilities 
on appeal present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to any of the 
Veteran's service-connected disabilities on appeal.  The June 
and July 1998 VA examinations reflect that the Veteran was 
currently employed with no reported interference with his 
work aside from missing a few days in the past year for his 
left arm.  No treatment for any service-connected disability 
on appeal has been reported by the Veteran following the June 
and July 1998 VA examinations.  Additionally, the Veteran has 
not, at any time, reported any loss of employment, 
hospitalization or interference with employment due to any 
service-connected disability on appeal.  In fact, in a June 
1998 statement, the Veteran reported that he had no recent 
treatment regarding his disability and in a February 2009 90-
day letter response form, the Veteran reported that he did 
not have anything else to submit.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

A disability rating in excess of 80 percent for complete 
avulsion of the left brachial plexus with paralytic 
anesthesia of the left upper extremity with phantom limb pain 
(minor) is denied.

A disability rating in excess of 20 percent for Horner's 
syndrome with impaired accommodation is denied.

A disability rating in excess of 10 percent for paralysis of 
the left hemidiaphragm is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


